Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-2, 7-8 & 12-13 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Vladislav Teplitskiy (Reg. No. 68,069) on 4/25/2021.

The application has been amended as follows: 


1. (Currently Amended) A method for processing data, applied to a client, the method comprising:
determining, in response to receiving an access request, a time interval between the access request and a last access request as a first time interval, wherein the access request and the last access request are two successively received requests; 
acquiring a preset complete binary tree from a management server end, wherein a non-leaf node of the complete binary tree comprises a value being related to a time interval of latest two successive access requests received by a metadata server, and a leaf node is used to represent a virtual node in a distributed system, and the virtual node corresponding to the metadata server;
selecting a target path from the complete binary tree according to the first time interval; and
, wherein the sending the access request to the metadata server corresponding to the leaf node of the target path comprises:
determining, through a preset consistent hash ring, the target metadata server to which the leaf node of the target path is mapped; and
sending the access request to the target metadata server.
2. (Original) The method according to claim 1, wherein the selecting a target path from the complete binary tree according to the first time interval comprises:
for a node in the complete binary tree, determining, if the first time interval is smaller than a value of the node, a child node at a predetermined side of the node as a target node; and
using the determined target node to form the target path.
3-6. (Canceled)
7. (Currently Amended) An apparatus for processing data, applied to a client, the apparatus comprising:
at least one processor; and
a memory storing instructions, wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
determining, in response to receiving an access request, a time interval between the access request and a last access request as a first time interval, wherein the access request and the last access request are two successively received requests;
acquiring a preset complete binary tree from a management server end, wherein a value of a non-leaf node of the complete binary tree comprises a value being related to a time interval of latest two successive access requests received by a metadata server, and a leaf node is used to represent a virtual node in a distributed system, and the virtual node corresponding to the metadata server;
selecting a target path from the complete binary tree according to the first time interval; and
sending the access request and the target path to the metadata server corresponding to the leaf node of the target path, wherein the sending the access request to the metadata server corresponding to the leaf node of the target path comprises:
determining, through a preset consistent hash ring, the target metadata server to which the leaf node of the target path is mapped; and
sending the access request to the target metadata server.

for a node in the complete binary tree, determining, if the first time interval is smaller than a value of the node, a child node at a predetermined side of the node as a target node; and
using the determined target node to form the target path. 
9-11. (Canceled) 
(Currently Amended) A system for processing data comprising the apparatus of claim 7, the system further comprising:

at least one metadata server comprising a memory and a processor, from the apparatus, an access request a target path in a complete binary tree, a second time interval between the access request sent by the apparatus and a last access request received by the metadata server, determine a change amount of a value of a node in the complete binary tree according to the target path and the second time interval, send an access result of the access request to the apparatus; and send the change amount of the value of the node in the complete binary tree to a management server end, wherein sending by the apparatus the access request to the metadata server corresponding to a leaf node of the target path comprises determining, through a preset consistent hash ring, the target metadata server to which the leaf node of the target path is mapped and sending the access request to the at least one metadata server; and
the management server comprising a memory and a processorthe at least one metadata server
13. (Currently Amended) A non-transitory computer readable storage medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations comprising:
determining, in response to receiving an access request, a time interval between the access request and a last access request as a first time interval, wherein the access request and the last access request are two successively received requests;
acquiring a preset complete binary tree from a management server end, wherein a value of a non-leaf node of the complete binary tree comprises a value being related to a time interval of latest two successive access requests received by a metadata server, and a leaf node is used to represent a virtual node in a distributed system, and the virtual node corresponding to the metadata server;
selecting a target path from the complete binary tree according to the first time interval; and
sending the access request and the target path to the metadata server corresponding to the leaf node of the target path, wherein the sending the access request to the metadata server corresponding to the leaf node of the target path comprises:
determining, through a preset consistent hash ring, the target metadata server to which the leaf node of the target path is mapped; and
sending the access request to the target metadata server.



Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 7and 13, as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-2, 7-8 & 12-13 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449